DETAILED ACTION
This is a final Office action addressing applicant’s response 18 March 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 5 and 7-22 are pending.
Claims 1, 2, 4, 5, 21 and 22 are examined.
Claims 3, 6 are cancelled.
Claims 11-20 are withdrawn from consideration.

Election/Restrictions
Claims 11-20 remain withdrawn from consideration pending allowability of elected Claims 1, 2, 4, 5, 21 and 22.  The withdrawn claims would be subject to rejoinder upon incorporating allowable subject matter into the withdrawn claims.

Specification
Applicant’s amendments to the specification are entered.

Claim Objections
Claim 4 is objected to because of the following informalities: the claim depends from cancelled claim 3.  To expedite prosecution, the examiner interprets as though the claim depends from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (U.S. Patent 6,315,489).  

The following rejection references Fig. 8 of Watanabe as previously presented in the prior Office action. 

Claim 1: Watanabe discloses as prior art (Figs. 7 and 8) wall treatment comprising: 
a body (31 and 50A) having a top and a bottom (as shown), wherein the top is adapted to be located a distance vertically above the bottom when the wall treatment is in an installed position (as shown in Fig. 2); 
a first flange (33A) originating in the body and extending obliquely upwardly from the body (receiving 42); 
an orienting flange (33B) originating in the body (as shown) and extending obliquely downwardly from the body; and 
a cast portion (40A; “cast” is considered “product by process”) extending adjacent to at least a portion of the body (as shown in Fig. 8).  

Claim 2: Watanabe discloses the wall treatment of claim 1, wherein the cast portion extends around at least a portion of the body (as shown, 40A has a portion 41 and 42 that extend around 32).  

Claim 4: Watanabe discloses the wall treatment of claim 1, further comprising a receiving area positioned between the body and the first flange (as shown).  

Claim 9: Watanabe discloses the wall treatment of claim 1, further comprising: an exposed portion (bottom flange 31 as shown in Figs. 7 and 8, extending between 44 and 61) extending beyond the cast portion (as shown).  

The following rejection references Fig. 1 of Watanabe due to newly added claims 21 and 22. 

Claim 1: Watanabe discloses as prior art (Fig. 1) wall treatment comprising: 
a body (10 and proximate 12A) having a top and a bottom (as shown), wherein the top is adapted to be located a distance vertically above the bottom when the wall treatment is in an installed position (as shown in Fig. 1); 
a first flange (equating to 13A in Fig. 2) originating in the body and extending obliquely upwardly from the body (as shown in Fig. 2); 
an orienting flange (Fig. 1: 13B) originating in the body (as shown) and extending obliquely downwardly from the body; and 
a cast portion (40B; “cast” is considered “product by process”) extending adjacent to at least a portion of the body (as exemplified in Fig. 2).  

Claim 2: Watanabe discloses the wall treatment of claim 1, wherein the cast portion extends around at least a portion of the body (6 as shown in Fig. 2).  

Claim 4: Watanabe discloses the wall treatment of claim 1, further comprising a receiving area positioned between the body and the first flange (as shown, portion between 13A and body proximate 2).  

Claim 9: Watanabe discloses the wall treatment of claim 1, further comprising: an exposed portion (bottom flange 1 as shown in Figs. 1) extending beyond the cast portion (as shown, it extends beyond the rear surface of case portion). 

Claim 21: Watanabe discloses the wall treatment of claim 1, wherein the first flange is spaced a distance vertically above the orienting flange on the body (as shown), and the first flange and orienting flange are spaced a distance laterally apart from one another on the body (as shown in Fig. 1).  

Claim 22: Watanabe discloses the wall treatment of claim 1, wherein the body comprises: a first region (proximate 2 and 3) including the top of the body, wherein the first region defines a plurality of apertures (4) therein which are adapted to receive fasteners therethrough (as disclosed) to secure the first region to a wall during installation of the wall treatment (as exemplified in Fig. 2); and a remaining portion (proximate 6 and 1 as shown) extending downwardly from the first region (as shown in Fig. 1), the remaining portion including the bottom of the body (as shown); wherein the first flange and the orienting flange are provided on the first region (as shown) and the cast portion is provided on the remaining portion (as shown in Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.

The rejections under this heading is the same as applied to both embodiments addressed above.

Claim 5: Watanabe discloses the wall treatment of claim 1, further comprising: 
a first angle defined by the first flange and the body (as shown).
Watanabe does not disclose wherein the first angle is between about 20 and about 40 degrees, though as shown, the angle between 31 and 33A appears to be within the range.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  One having ordinary skill in the art would have the desired range based on the desired function that would be determined through routine experimentation.  

Claim 7: Watanabe discloses the wall treatment of claim 1, further comprising: 
a second angle defined by the orienting flange and the body (as shown).  Watanabe does not disclose wherein the second angle is between about 30 and about 60 degrees in an uninstalled position of the wall treatment.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  One having ordinary skill in the art would have the desired range based on the desired function that would be determined through routine experimentation.  
  
Claim 8: Watanabe discloses the wall treatment of claim 1, further comprising a second angle defined by the orienting flange and the body, but it does not disclose the second angle is between 10 and 30 degrees in an installed position of the wall treatment.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  One having ordinary skill in the art would have the desired range based on the desired function that would be determined through routine experimentation.    

Claim 10: Watanabe discloses the wall treatment of claim 9, further comprising: a third angle defined by the exposed portion and the body (as shown).  Watanabe does not disclose wherein the third angle is from about 150 and about 170 degrees.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have this limitation because optimization of a limitation will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such a limitation is critical.  See M.P.E.P. §2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955) (Claimed process which was performed at a temperature between 40C and 80C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100C and an acid concentration 10%.)  One having ordinary skill in the art would have the desired range based on the desired function that would be determined through routine experimentation.    

Response to Arguments
The following addresses applicant’s remarks/arguments dated 18 March 2022:

Claim rejection – 35 USC 112:
	Applicant’s amendments overcome the rejection under this heading and they are withdrawn.
Claim rejections – 35 USC 102:
	Applicant’s arguments are noted but are respectfully not persuasive.  While noting applicant’s position with the claims as amended, the examiner believes the interpretation of the limitations as amended is proper in the updated rejection.  The claims as amended do not prohibit interpretation of Fig. 1: 12A and Fig. 8: 32 as being part of the body.  
	The remaining claims stand or fall with respect to the claim from which they depend, so no further argument is provided.
	Applicant’s courtesies are appreciated.  The examiner does note differences in the prior art and the present invention.  The examiner is willing to discuss the present application and invites applicant to an interview to advance prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649